SULLIVAN, Judge
(concurring in part and dissenting in part):
I disagree with the conclusion of the majority that the granted issue in this case is *151resolved by this Court’s holding in United States v. Solis, 46 MJ 81 (1997).1 For example, although Chief Judge Cox concurred in that case, his separate opinion possibly raises some doubt in my view about extinction of the “exculpatory-no” doctrine or its Manual equivalent. See para. 31c(6)(a), Part IV, Manual for Courts-Martial, United States, 1984.2 Nevertheless, I would resolve this case on the basis of my separate opinion in Solis, 46 MJ at 36 (concurring in the result), and the fact that appellant was advised of his rights under Article 31, Uniform Code of Military Justice, 10 USC § 831.
As for the second issue raised by the majority on its own, I disagree. The question is whether there is some evidence from which a reasonable factfinder could find that appellant made a false official statement. In my view, that opinion itself delineates sufficient evidence to meet this standard. I would therefore affirm this conviction.

. United States v. Solis, 46 MJ 31 (1997), presented a somewhat fractured view in resolving that case with three separate opinions for our five-judge court.


. (6) Statements made during an interrogation.
(а) Person without an itidependent duty or obligation to speak. A statement made by an accused or subject during an interrogation is not an official statement within the meaning of the article if that person did not have an independent duty or obligation to speak. But see paragraph 79 (false swearing).
The Manual drafters commented on this provision as follows:
(б) Statements made during an interrogation. This subparagraph is based on paragraph 186 of MCM [Manual for Courts-Martial, United States,] 1969 (Rev.); United States v. Davenport, 9 MJ 364 (CMA 1980); United States v. Washington, 9 USCMA 131, 25 CMR 393 (1958); United States v. Aronson, 8 USCMA 525, 25 CMR 29 (1957).
Drafters’ Analysis of paragraph 31, Part TV, Manual for Courts-Martial, United States, 1984; see United States v. Davenport, 9 MJ 364, 369-70 (CMA 1980) (Everett, CJ) (recognizing scope of "exculpatory-no” doctrine as applying to "a person who gives merely a negative response to the question of a law enforcement agent” and its general applicability to Article 107, Uniform Code of Military Justice, 10 USC § 907, as well as 18 USC § 1001).